Citation Nr: 1129788	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  01-09 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent, as of December 1, 2001, for left foot exostosis, post-operative, with entrapment of dorsal cutaneous nerve (claimed as fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to April 1979, and from May 1980 to October 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  An October 2000 rating decision granted service connection for a duodenal ulcer at a 10 percent rating, denied the Veteran's claim seeking entitlement to service connection for a right knee disability and depression and denied the Veteran's claim for dental benefits.  In an October 2001 rating decision, the RO denied service connection for depression and for residuals of a fractured left foot.  A November 2002 rating decision granted service connection for a left foot disability at a 10 percent disability rating as of July 20, 1999, and assigned a temporary convalescent evaluation of 100 percent for the time period from October 22, 2001 through November 30, 2001 while the Veteran recovered from left foot surgery.  The presurgical disability rating of 10 was again assigned from December 1, 2001.  A February 2004 rating decision, inter alia, increased the Veteran's disability rating for his service-connected left foot disability to 20 percent, effective December 1, 2001.  As this rating does not represent the highest possible benefit, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2002, the appellant testified at a hearing before a Hearing Officer at the RO (RO hearing), and in May 2004, the Veteran testified before the undersigned Veterans Law Judge at the RO in Denver Colorado (Travel Board hearing); copies of these transcripts are associated with the record.  At his Travel Board hearing, the Veteran withdrew his appeal of his claim for dental benefits.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2010).  In March 2009, service connection for a right knee disability was granted.  As such, it is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Veteran's claims folder was subsequently moved to the VA RO in Waco, Texas.

In September 2009, the Board denied higher disability ratings for a duodenal ulcer and for left foot exostosis, post-operative, with entrapment of dorsal cutaneous nerve (claimed as fracture), prior to December 1, 2001, and remanded the issues of entitlement to service connection for an acquired psychiatric disability, to include depression, and entitlement to a disability evaluation in excess of 20 percent for left foot exostosis, post-operative, with entrapment of dorsal cutaneous nerve (claimed as fracture), as of December 1, 2001.  In a December 2010 rating decision, the RO granted service connection for depression.  As such, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the required development for the remaining issue, entitlement to a disability evaluation in excess of 20 percent for left foot exostosis, post-operative, with entrapment of dorsal cutaneous nerve (claimed as fracture), as of December 1, 2001, has been completed, it is again before the Board for further appellate review.


FINDING OF FACT

As of December 1, 2001, the Veteran's left foot exostosis, post-operative, with entrapment of dorsal cutaneous nerve (claimed as fracture) has not been manifested by symptoms which approximate a severe foot injury.


CONCLUSION OF LAW

As of December 1, 2001, the criteria for a disability rating in excess of 20 percent for left foot exostosis, post-operative, with entrapment of dorsal cutaneous nerve (claimed as fracture) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5284 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received this notice in March 2009.

In terms of the Veteran's claim for a higher initial disability rating for his left foot disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  VA notice was provided in April 2001 regarding the issue of service connection, before the rating decision in November 2002, granting the benefit.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records, the Veteran's hearing transcripts and lay statements have been associated with the record.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2009 remand.  Specifically, the RO was instructed to ask the Veteran to identify all health care providers who have treated him for his left foot disability and obtain records from the identified providers and provide the Veteran with a VA feet and dermatological examinations of his left foot.  The Board finds that the RO has complied with these instructions by obtaining treatment records and providing the Veteran with VA examinations in may 2010.  The Board finds that the VA examination reports substantially comply with the Board's September 2009 remand instructions.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of initial disability rating of 20 percent for a left foot disability

The Veteran is service-connected for his left foot disability under Diagnostic Code 5284, pertaining to a foot injury, at a 20 percent disability rating as of December 1, 2001.  Under this Diagnostic Code, a moderate foot injury warrants a 10 percent disability rating, a moderately severe foot injury warrants a 20 percent disability rating and a severe foot injury warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

At his Travel Board hearing, the Veteran indicated that he felt his left foot condition warranted a higher disability rating throughout the appeals period.

April and August 2002 VA medical records show that the Veteran was status post dorsal exostosis removal of the hallucal tarsometatarsal joint in his left foot.  He indicated that he was still feeling pain along the surgical scar, which was shooting and sharp.  January 2003 and April 2003 podiatry progress notes reflected that the Veteran had received vydase injections to help scar remodeling around the original incision site, and that the infections would last approximately three to four days.  VA podiatry note reflects that the Veteran was seen for follow up on an entrapments neuropathy status post dorsal exostosis removal in the left foot.  He had failed all treatment up until this point, including steroid injections, vydase injections and stretching exercises.  He was ready to consider having sclerosing injections performed or having another procedure to see if more bone could be removed to help with the entrapment.  The Veteran indicated that he had pain at the level of 5/10 in the dorsal aspect of the first met-cuneiform joint of the left foot, which had been present for approximately one year and was aggravated by shoe gear and ambulation.  Upon examination, there were no paresthesias, no history of arthritis, arthralgias, or myalgias, and no claudication symptoms.  The dermatological examination showed a scar on the dorsal medial aspect of the left foot over the first met-cuneiform joint.  There was no edema noted, no variscoties noted, and there was no tenderness or masses.  The neurological examination revealed that the Veteran's sensory dermatomes, light touch and vibratory were grossly intact bilaterally. Deep tendon reflexes were +2/4 bilaterally and there was normal plantar response bilaterally.  In terms of the musculoskeletal examination, the examiner noted a normal angle and base of gait, that there was no pain upon palpation, and that there was a normal range of motion with no pain or crepitus.  The examiner diagnosed possible nerve entrapment of the left medial dorsal cutaneous nerve and status post left dorsal cutaneous nerve and status post left dorsal exostectomy. An April 2003 VA medical records show that the Veteran reported that he could walk one to two miles and climb several flights of stairs with no foot problems.  

A September 2003 private medical record shows that the Veteran reported continued pain with percussion of the dorsal, medial cutaneous nerve at the level of the site of discoloration on the dorsal, medial aspect of his left foot.  The private physician noted that proximal to this area does not cause any pain, but does send a shooting sensation to his great toe and then distal to this does not cause any discomfort at all.  The skin continued to be a whitish discoloration.  The examiner diagnosed nerve entrapment, secondary to surgery on the left foot, and pain in the limb.  

January and February 2004 VA medical records show that the Veteran presented with an extremely painful left foot.  The examiner noted that, two years prior, he had surgery for met-cuneiform exostosis.  The Veteran stated that his foot had been more painful over the prior six weeks, and that he was concerned about swelling that began at the same time.  Upon examination, the examiner noted a patch of erythema on the dorsal left foot at the site of previous vydase injections.  He had pitting edema from the left midfoot to the base of the knee.  There were no varicosities noted.  His neurological examination was grossly intact to sensory dermatomes, light touch and vibratory stimuli bilaterally.  Deep tendon reflexes were 2+ bilaterally.  Upon musculoskeletal examination there was a normal angle and base of gait.  There was pain on palpation of the dorsal left foot with light touch.  Range of motion was normal with no pain or crepitus noted bilaterally.  The examiner diagnosed nerve entrapment in the left foot of the superficial peroneal.

March 2004 VA medical records show that the Veteran underwent exostosis removal dorsal cuneiform and navicular of the left foot and nerve entrapment release.  

A December 2005 VA examination report shows that the Veteran had pain in the top of his foot as well as numbness and tingling which became stinging at times.  It was worst at the end of the day, after being on his feet for the whole day.  He did not have symptoms while walking or standing, but had them more at rest, which the examiner noted was typical of neuropathic pain.  He was able to walk one half mile to a mile, and did not seem to be hindered by the left foot in doing so, but would feel pain afterwards.  There were no actual flares of pain, and no incapacitation from the left foot disability.  The examiner noted that there was no effect on usual daily activities of self care, and that he was independent in those.  The feet were symmetrical in appearance, with the exception of well healed surgical scar which was longitudinal, negligible in width and two and one half inches long, with good alignment.  The skin of both feet was supple and without ulcerative or ischemic lesions.  Ankle range of motion was full.  There was a painful, pulling, stretching sensation in the top of the foot at the extreme of plantar flexion.  It was painful for the Veteran to rise on the heel of the left foot.  There was hypersensitivity to light touching of the top of the left foot, and tenderness to deep bony palpation of the tarsals on the top of the left foot.  There was no pain on the plantar surface, none of the lateral or medial malleoli and no swelling or redness.  He had a normal gait and normal standing posture.  There were no callosities, breakdown, or unusual show patterns that would indicate abnormal weight bearing.  The Veteran had normal posture. A November 2005 x-ray revealed post traumatic and post surgical degenerative arthropathy and post surgical nerve entrapment syndrome with neuropathy.

A January 2006 VA medical record shows that the Veteran had two surgeries to the top of the left foot-one to remove a large knot on the top of his foot and the second to try to release the resulting scar tissue to free the nerve.  The Veteran reported that they tried to inject it but that the needle could not penetrate it.  Upon examination, the Veteran reported pain at the level of 7/10 in his left foot.  There was pain with dorsiflexion to 15 degrees and plantar flexion to 35 degrees of the left foot.  There was pain on palpation at the base of the scar toward the toe.  

A July 2007 VA medical record shows that the Veteran reported pain in his left great toe.  January and March 2008 VA medical record shows that the Veteran fractured his fifth metatarsal in his left foot two weeks prior.  Upon examination, the Veteran was in no distress but he was quite tender over the left fifth metatarsal especially distally.  There was 1+ edema of the foot and neurovascular was intact.  He was found to have a left distal fifth metatarsal shaft fracture with a mild gap but good alignment.  He was placed in a 3D boot with weight bearing as tolerated.  The Veteran indicated that he had missed is appointment to reassess his injury and had taken the boot off and was walking in a shoe although he still had some moderate pain in his left foot.

A May 2010 VA examination report shows that the Veteran reported that he had poor circulation around his left great toe, that his nails were discolored and that he had constant numbness in his great toe with occasional tingling.  He noted pain at rest and when standing and walking.  He did not note weakness, swelling or fatigability.  There were no flare-ups and he used custom molded inserts in the past.  The Veteran's activities of daily living were not affected by his left foot disability.  Upon examination, the Veteran had functional limitation with standing at less than 15 minutes, when his left foot would cause problems; however, the examiner noted that the Veteran's back disorder came into play, as well.  He had tenderness over the dorsum of the left foot into the great toe.  He had no discrimination between light touch and sharp/dull in the sensation of his great toe.  The toenail was discolored with what appeared to be fungal in nature.  There were no ulcerations, edema, instability or abnormal wear pattern.  He was very tender at the base of his first metatarsal dorsally.  He could dorsiflex his great toe 0 to 5 degrees and plantar flex 0 to 5 degrees.  He had a positive tinel sign over the dorsal first metatarsal in the scar tissue.  There were no additional limitations of his foot upon repetitive use.  There were no flare-ups and no effect of incoordination, fatigue, weakness or lack of endurance of his foot function.  The diagnosis was exostectomy of the left foot first metatarsal.

The Board notes that the Veteran is service-connected under disability rating 5284, as of December 1, 2001, at a 20 percent disability rating, and contends that he is entitled to a higher rating.  As noted above, to warrant a 30 percent disability rating under Diagnostic Code 5284, the evidence would need to show that the Veteran's left foot disability approximates a foot injury that is severe.  However, the evidence of record does not show that this is the case.  VA medical records in 2002 reflect that the Veteran had pain in his left foot at the level of 5/10, which would not be considered severe.  He had no paresthesias, arthralgias, myalgias, claudication symptoms, edema, varicosities, tenderness or masses.  The neurological examination revealed that the Veteran's sensory dermatomes, light touch and vibratory were grossly intact bilaterally.  Deep tendon reflexes were +2/4 bilaterally and there was normal plantar response bilaterally.  The Veteran had a normal angle and base of gait, that there was no pain upon palpation, and that there was a normal range of motion with no pain or crepitus.  January and February 2004 VA medical records show that, while the Veteran presented with an extremely painful left foot, his neurological examination was grossly intact to sensory dermatomes, light touch and vibratory stimuli bilaterally.  Deep tendon reflexes were 2+ bilaterally.  He had a normal angle and base of gait.  The December 2005 VA examiner noted that there were no actual flares of pain, and no incapacitation from the left foot disability.  The examiner noted that there was no effect on usual daily activities of self care, and that he was independent in those.  While the Veteran has endorsed pain, at his May 2010 VA examination, he had no ulcerations, edema, instability or abnormal wear pattern.  There were no flare-ups and no effect of incoordination, fatigue, weakness or lack of endurance of his foot function.  As such, the Board finds that the Veteran's disability picture of his left foot exostosis, post-operative, with entrapment of dorsal cutaneous nerve (claimed as fracture) does not approximate a severe foot injury, and thus does not warrant a higher disability rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Other Diagnostic Codes pertaining to disabilities of the foot and offering a disability rating higher than 20 percent would not provide the Veteran with a higher initial disability rating for his service-connected left foot disability, either.  Diagnostic Code 5276 pertains to acquired flat foot; however, there is no evidence that the Veteran has a diagnosis of flat foot in his left foot.  Diagnostic Code 5278 relates to claw foot; however, the Veteran has not been diagnosed with claw foot and the symptomatology is not similar to the symptoms of the Veteran's service-connected left foot disability.  Finally, Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones; however, there is no evidence that the Veteran had malunion or nonunion of his metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278 and 5283 (2010).  As such, a higher initial disability rating for the Veteran's service-connected left foot disability is not warranted.

Finally, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.  For example, there is no competent evidence that the Veteran's service-connected left foot disability is currently resulting in frequent hospitalizations or marked interference in his employment.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected left foot disability, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 20 percent, on and after December 1, 2001, for left foot exostosis, post-operative, with entrapment of dorsal cutaneous nerve (claimed as fracture) is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


